Title: To James Madison from Daniel D. Tompkins, 9 June 1815
From: Tompkins, Daniel D.
To: Madison, James


                    
                        Sir,
                        Newyork 9 June 1815
                    
                    Capn. James R. Hanham of the old Artillery, who has been in service ten years & made the Army his profession is omitted from the new Army list. Having been acquainted with Mr. Hanham for several years & frequently at the posts committed to his charge, I can say with confidence that he is a gentlemanly, attentive, capable & meritorious officer, and is universally esteemed. He is now in the prime of life & wishes to be retained in the army, if resignations or other contingencies should afford an opportunity; and I beg leave to say that I can solicit and recommend his continuance with unusual pleasure and confidence.
                    In the event of the impracticability of his restoration to the Army I sincerely hope that it will be in your power & be agreeable to you to confer on

him some civil office suitable to his qualifications, merits & services. With great respect & esteem I have the honor to be Sir, your Obt
                    
                        
                            Daniel D. Tompkins
                        
                    
                